Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/18/2015 has been entered.
This Office Action is in response to the communication and claim amendment
filed on 01/19/2022; Claims 1-4 and 7 have been amended; claims 1, 6, and 14 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
The rejections of claims 1-5 under 35 U.S.C. § 101 are withdrawn as the claims have been amended.
The rejection of claims 1-5 under 35 U.S.C. § 112 second paragraph is withdrawn as the claim has been amended.
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, 6-9, 11, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (“Veen,” US 2012/0016964, published Jan. 19, 2012) in view of Nuzzi (“Nuzzi,” US 2012/0311342, published Dec. 6, 2012).
Regarding claim 1, Veen disclose a system comprising: at least one hardware processor (Veen: fig. 3, par. 0018) configured to cause the system to:
 maintain a database correlating a plurality of authorized client devices to a plurality of customized unique digital fonts (Veen: fig. 1, client device 130, developer 130, font server 102, data store 108; par. 0017, font server 102 that has an associated font library 104 made up of a number of font files 106a-106n …. In some cases data store 108 may be a hard drive or other local storage medium for font server 102, while in other instances data store 108 may be a database hosted on a separate storage device or plurality of storage devices); and
authenticate a requesting device by causing the system to:
(Veen: abstract; par. 0028, It may do this by inspecting the web browser directly or by sending a script to determine information from within the browser. In the latter instance, font server 102 sends a file 218 containing computer executable instructions to the requesting browser 220. In one embodiment of the present invention, this file is a JavaScript.TM. file. JavaScript files enable programmatic access to computational objects within a host environment, such as a web browser running on client computer system 110. In this instance, JavaScript file 218 is configured such that when executed by a computer processor of client computer system 110 in the browser environment, the JavaScript file determines the type of browser currently running on client computer 110 and the kinds of fonts which it can support 222);
detect the element rendered by the requesting device in response to executing the computer-executable instructions (Veen: abstract; par. 0029, The JavaScript file then causes the browser to return this information regarding the browser type and capabilities (and any other desired information) to the font server 224 in return, the font server provides a properly encoded font file 226 to the browser 228); and
determine whether the requesting device is an authorized client device from the plurality of authorize client devices based on the element (Veen: abstract, determine information regarding the web browser sufficient for the font server to determine which of a plurality of font files available to the font server to provide to the browser. When the script executes within the browser, the information is gathered and returned to the font server. Thereafter, the font server provides an appropriate font file to the web browser; par. 0009, Thereafter, the font server provides an appropriate font file to the web browser. Preferably, the font file is configured so as to be protected against unauthorized use; par. 0010).
Veen discloses determine whether the requesting device is an authorized client device from the plurality of authorize client devices but does not explicitly disclose “determine that the requesting device is an authorized client device.”
However, in an analogous art, Nuzzi discloses “determine that the requesting device is an authorized client device from the plurality of authorize client devices” (Nuzzi: fig. 1, par. 0039, determined whether the authentication response includes an indication of image object(s) that are in focus ... If the authentication response indicates the appropriate image object(s) that was/were in focus, the method 100 proceeds to block 110 where the access attempt by the user device is authenticated; See also pars. 0040-0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nuzzi174with the method and system of Venn to include determine that the requesting device is an (Nuzzi: par. 0008).
Regarding claim 3, the combination of Venn and Nuzzi teaches the system of claim 1. The combination of the combination of Venn and Nuzzi further discloses wherein: the at least one hardware processor is further configured to cause the system to:
send a request to the requesting device to render the element utilizing the customized unique digital font from the plurality of customized unique digital fonts by sending the request to the requesting device to render the element via a web browser utilizing the customized unique digital font (Veen: abstract; par. 0028; par. 0009, the font server provides an appropriate font file to the web browser); and
detect the element rendered by the requesting device by causing the system to:
receive an image of the element rendered by the requesting device via the web browser (Veen: abstract, determine information regarding the web browser sufficient for the font server to determine which of a plurality of font files available to the font server to provide to the browser. When the script executes within the browser, the information is gathered and returned to the font server. Thereafter, the font server provides an appropriate font file to the web browser; par. 0009, Thereafter, the font server provides an appropriate font file to the web browser. Preferably, the font file is configured so as to be protected against unauthorized use; Nuzzi: fig. 1, par. 0039; See also pars. 0040-0041); and
(Veen. abstract pars. 0009, the font server provides an appropriate font file to the web browser; Nuzzi: fig. 1, par. 0039; See also pars. 0040-0041).
Regarding claim 4, the combination of Venn and Nuzzi teaches the system of claim 1. The combination of Venn and Nuzzi teaches wherein that at least one hardware processor if further configured to:
  send a second request to the requesting device to render a second element utilizing the customized unique digital font (Veen: abstract; par. 0028, It may do this by inspecting the web browser directly or by sending a script to determine information from within the browser. In the latter instance, font server 102 sends a file 218 containing computer executable instructions to the requesting browser 220. In one embodiment of the present invention, this file is a JavaScript.TM. file. JavaScript files enable programmatic access to computational objects within a host environment, such as a web browser running on client computer system 110. In this instance, JavaScript file 218 is configured such that when executed by a computer processor of client computer system 110 in the browser environment, the JavaScript file determines the type of browser currently running on client computer 110 and the kinds of fonts which it can support 222.);
detect the second element rendered by the requesting device (Veen: abstract; par. 0029, The JavaScript file then causes the browser to return this information regarding the browser type and capabilities (and any other desired information) to the font server 224 in return, the font server provides a properly encoded font file 226 to the browser 228); and 
compare the element and the second element (Venn: abstract par. 0029; Nuzzi: fig. 1, par. 0039, determined whether the authentication response includes an indication of image object(s) that are in focus... If the authentication response indicates the appropriate image object(s) that was/were in focus, the method 100 proceeds to block 110 where the access attempt by the user device is authenticated; See also pars. 0040-0041).
Regarding claim 5, the combination of Venn and Nuzzi teaches the system of claim 4.  The combination of Venn and Nuzzi further discloses, wherein the second request comprises a request to render the second element utilizing a digital asset installed on the requesting device, wherein the digital asset is not a web browser (Ven: par. 0009; a font server is configured to verify that a request for a font file originates with a web page of a web site licensed to use the font file, and, if so, to download the font file to a web browser. Rather than just downloading the font file directly, however, the font server first provides the web browser means (e.g., a script) configured to determine information regarding the web browser sufficient for the font server to determine which of a plurality of font files available to the font server to provide to the browser…, par. 0010   The font server may verify that the request is associated with an authorized web site by consulting an account database to determine whether the font file is registered for use in connection with the web site…).
Regarding claim 6, claim 6 is directed to a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by at least one 
Regarding claim 7, the combination of the combination of Venn and Nuzzi teaches the non-transitory computer-readable storage medium of claim 6. The combination of Venn and Nuzzi further teaches wherein the instructions, when executed by the at least one processor, further cause the computing device to:
send a request to the requesting device to render the element utilizing the customized unique digital font (Veen: abstract; par. 0028, It may do this by inspecting the web browser directly or by sending a script to determine information from within the browser. In the latter instance, font server 102 sends a file 218 containing computer executable instructions to the requesting browser 220. In one embodiment of the present invention, this file is a JavaScript.TM. file. JavaScript files enable programmatic access to computational objects within a host environment, such as a web browser running on client computer system 110. In this instance, JavaScript file 218 is configured such that when executed by a computer processor of client computer system 110 in the browser environment, the JavaScript file determines the type of browser currently running on client computer 110 and the kinds of fonts which it can support 222) in response to identifying the request from the requesting device to access client information or digital assets in a digital account (Veen: par. 0026; the browser sends a request 214 to the font server 102); and
in response to authenticating the requesting device, provide the requesting device information or access to the digital assets in the digital account (Venn: pars. 0028-0029, …The JavaScript file then causes the browser to return this information regarding the browser type and capabilities (and any other desired information) to the font server 224 in return, the font server provides a properly encoded font file 226 to the browser 228; Nuzzi: fig. 1, par. 0039).
Regarding claim 8, 8 the combination of the combination of Venn and Nuzzi  teaches the non-transitory computer-readable storage medium of claim 6. The combination of Venn and Nuzzi further teaches, wherein the instructions, when executed by the at least one processor, further cause the computing device to: send a request to the requesting device to render the element utilizing the customized unique digital font by sending a request to the requesting device to render a textual element via a web browser utilizing the customized unique digital font (Veen: abstract; par. 0028; par. 0009, the font server provides an appropriate font file to the web browser).
Regarding claim 9, the combination of the combination of Venn and Nuzzi  teaches the non-transitory computer-readable storage medium of claim 6. The combination of Venn and Nuzzi further teaches wherein the instructions, when executed by the at least one processor, further cause the computing device to: determine that the element rendered by the requesting device uses the customized unique digital font by:
receiving an image of the textual element rendered by the requesting device via the web browser (Veen: abstract, determine information regarding the web browser sufficient for the font server to determine which of a plurality of font files available to the font server to provide to the browser. When the script executes within the browser, the information is gathered and returned to the font server. Thereafter, the font server provides an appropriate font file to the web browser; par. 0009, Thereafter, the font server provides an appropriate font file to the web browser. Preferably, the font file is configured so as to be protected against unauthorized use; Nuzzi: fig. 1, par. 0039; See also pars. 0040-0041); and
identifying characters from the image of the textual element rendered by the requesting device via the web browser (Veen. abstract pars. 0009, the font server provides an appropriate font file to the web browser; Nuzzi: fig. 1, par. 0039; See also pars. 0040-0041).
Regarding claim 11, the combination of the combination of Veen and Nuzzi teaches the non-transitory computer-readable storage medium of claim 6. The combination of Venn and Nuzzi further discloses wherein the instructions, when executed by the at least one processor, further cause the computing device to: associate the customized unique digital font with a digital account associated with the authorized client device (Veen: fig. 1, account data base (124) is associate with font server (102) which is associated data store (108); see also pars. 0009, 0010, 0017, 0023; Nuzzi: fig. 1, pars. 0039, 0040-0041).
Regarding claim 14, Veen teaches in a digital medium environment for managing digital assets, a method of utilizing electronic fonts to securely identify and authenticate computing devices seeking to access digital assets, comprising: 
associating a plurality of authorized digital accounts to a plurality of customized unique digital fonts (Veen: fig. 1, account data base (124) is associate with font server (102) which is associated data store (108); see also pars. 0010, 0017, 0023); and 
authenticate a requesting device by: 
sending computer-executable instructions to the requesting device to render an element utilizing a customized unique digital font from the plurality of (Veen: abstract; par. 0028, It may do this by inspecting the web browser directly or by sending a script to determine information from within the browser. In the latter instance, font server 102 sends a file 218 containing computer executable instructions to the requesting browser 220. In one embodiment of the present invention, this file is a JavaScript.TM. file. JavaScript files enable programmatic access to computational objects within a host environment, such as a web browser running on client computer system 110. In this instance, JavaScript file 218 is configured such that when executed by a computer processor of client computer system 110 in the browser environment, the JavaScript file determines the type of browser currently running on client computer 110 and the kinds of fonts which it can support 222); 
identifying the element rendered by the requesting device (Veen: abstract; par. 0029, The JavaScript file then causes the browser to return this information regarding the browser type and capabilities (and any other desired information) to the font server 224 in return, the font server provides a properly encoded font file 226 to the browser 228); and 
determining whether the requesting device corresponds to an authorized digital account from the plurality of authorized digital accounts based on the element rendered by the requesting device in response to executing the computer-executable instructions being in the customized unique digital font of the plurality of customized unique digital fonts (Veen: abstract, par. 0010, The font server may verify that the request is associated with an authorized web site by consulting an account database to determine whether the font file is registered for use in connection with the web site; See also, abstract, par. 0009).
Veen discloses determining whether the requesting device corresponds to an authorized digital account from the plurality of authorized digital accounts but does not explicitly disclose determine that the requesting corresponds to an authorized digital account.
However, in an analogous art, Nuzzi discloses determine that the requesting device is an authorized client device (Nuzzi: fig. 1, par. 0039, determined whether the authentication response includes an indication of image object(s) that are in focus... If the authentication response indicates the appropriate image object(s) that was/were in focus, the method 100 proceeds to block 110 where the access attempt by the user device is authenticated; See also pars. 0040-0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nuzzi with the method and system of Venn to include determining that the requesting device corresponds to an authorized digital account. One would have been motivated to include an indication of multiple image objects that is in focus is performed, so that the determination of whether to access or deny the attempt is identified effectively. The challenge-response authentication is relatively easy for a human user making the access attempt (Nuzzi: par. 0008).
Regarding claim 15, the combination of Veen and Nuzzi teaches the method of claim 14. The combination of Veen and Nuzzi further teaches comprising: 
(Veen: abstract; fig. 1, par. 0028, It may do this by inspecting the web browser directly or by sending a script to determine information from within the browser. In the latter instance, font server 102 sends a file 218 containing computer executable instructions to the requesting browser 220 [send computer-executable instructions to the requesting device]. In one embodiment of the present invention, this file is a JavaScript.TM. file. JavaScript files enable programmatic access to computational objects within a host environment, such as a web browser running on client computer system 110. In this instance, JavaScript file 218 is configured such that when executed by a computer processor of client computer system 110 in the browser environment, the JavaScript file determines the type of browser currently running on client computer 110 and the kinds of fonts which it can support 222) in response to identifying the request from the requesting device to access client information in the authorized digital account (Veen: par. 0026; the browser sends a request 214 to the font server 102); and
in response to determining that the requesting device corresponds to the authorized digital account from the plurality of authorized digital accounts based on the element rendered by the requesting device being in the customized unique digital font of the plurality of customized unique digital fonts, providing access to the client information in the authorized digital account of the requesting device (Venn: fig. 1; pars. 0028-0029, …The JavaScript file then causes the browser to return this information regarding the browser type and capabilities (and any other desired information) to the font server 224 in return, the font server provides a properly encoded font file 226 to the browser 228; also see pars. 0009-0010; Nuzzi: fig. 1, par. 0039).
Regarding claim 17, claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (“Veen,” US 2012/0016964, published Jan. 19, 2012) in view of Nuzzi (“Nuzzi,” US 2012/0311342, published Dec. 6, 2012), further in view of and Xin (“Xin,” US 2015/0301989, published Oct. 22, 2015).
Regarding claim 2, the combination of Veen and Nuzzi teaches the system of claim 1.  The combination of Veen and Nuzzi further discloses wherein:
the at least one hardware processor is configured to cause the system to send a request to the requesting device to render the element utilizing the customized unique digital font from the plurality of customized unique digital fonts by sending the request to the requesting device to render the element utilizing a font as recited above but does not explicitly disclose each of the plurality of customized unique digital fonts comprises a title, and the title for each of the plurality of customized unique digital fonts is identical.
However, in an analogous art, Xin discloses using server side font preparation to achieve wysiwyg and cross platform fidelity on web based word processor. In one embodiment, Xin discloses that a model and executed by the native rendering engine (Xin: par. 0057, The above instruction may be provided by the presentation model 356 and executed by the native rendering engine 362 in the view 360.  As shown above, a font may be identified by a name, such as Times New Roman Bold…the view 360 would identify "Times New Roman Bold" as the font to use for rendering of a segment of text, such as text run, text line, text page ...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xin with the method and system of Veen and Nuzzi, wherein each of the plurality of customized unique digital fonts comprises a title, and the title for each of the plurality of unique customized digital fonts is identical.  One would have been motivated to include the font metrics and the text elements are used to determine how the document is divided into page criteria, thus provides consistent inter-character alignment and spacing (Xin: pars. 0018, 0023).
Regarding claim 16, claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (“Veen,” US 2012/0016964, published Jan. 19, 2012) in view of Nuzzi (“Nuzzi,” US 2012/0311342, published Dec. 6, 2012), further in view of Joshi et al. (“Joshi,” US 9,146,907, published Sep. 29, 2015).
Regarding claim 10, the combination of the combination of Venn and Nuzzi teaches the non-transitory computer-readable storage medium of claim 6. The combination 
However, in an analogous art, Joshi teaches changing a character order of a base digital font to a modified character order (Joshi: Col. 6, lines 55-62, FIG. 2 illustrates examples of the base font data 126, the customized font data 128, the parameter data 118(1), the content 106 , and the modified content 138. In one example, a particular base content 124 (not shown) may include the base font data 126 and the customized font data 128.); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi with the method and system of Venn and Nuzzi to include changing a character order of a base digital font to a modified character order. One would have been motivated to generate a second customized unique digital font to modifying glyphs to increase readability and legibility (Joshi: Col. 1, lines 65-67).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (“Veen,” US 2012/0016964, published Jan. 19, 2012) in view of Nuzzi (“Nuzzi,” US 2012/0311342, published Dec. 6, 2012), further in view Duerksen et al. (“Duerksen,” US 20150262347, published Sep. 17, 2015).
Regarding claim 12, the combination of the combination of Veen and Nuzzi taches the non-transitory computer-readable storage medium of claim 6. The combination 
receiving an image of the element rendered by the requesting device (Veen: abstract, determine information regarding the web browser sufficient for the font server to determine which of a plurality of font files available to the font server to provide to the browser. When the script executes within the browser, the information is gathered and returned to the font server. Thereafter, the font server provides an appropriate font file  to the web browser; par. 0009, Thereafter, the font server provides an appropriate font file to the web browser. Preferably, the font file is configured so as to be protected against unauthorized use; Nuzzi: fig. 1, par. 0039; See also pars. 0040-0041) but does not explicitly disclose applying an optical character recognition algorithm to the image to identify characters of the element rendered by the requesting device.
However, in an analogous art, Duerksen discloses applying an optical character recognition algorithm to the image to identify characters of the element rendered by the requesting device (Duerksen: pars. 0022-0023, capturing an optical image of the marked object, performing optical characterization recognition of the captured optical image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Duerksen with the method and system of Veen and Nuzzi, wherein applying an optical character recognition algorithm to the image to identify characters of the element rendered by the requesting device.  One would have been motivated to include new anti-counterfeiting, authenticity and provenance determination techniques which provide a required degree of Duerksen: par. 0015).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (“Veen,” US 2012/0016964, published Jan. 19, 2012) in view of Nuzzi (“Nuzzi,” US 2012/0311342, published Dec. 6, 2012), further in view Haris et al. (“Harris,” US 2012/0066590, published Mar. 15, 2012).
Regarding claim 13, the combination of the combination of Veen and Nuzzi teaches the non-transitory computer-readable storage medium of claim 6. The combination of Veen and Nuzzi discloses, wherein the instructions, when executed by the at least one processor, further cause the computing device to: determine that the element rendered by the requesting device uses the customized unique digital font but does not explicitly disclose by comparing a width of the element rendered by the requesting device with a width of a second textual element.
However, in an analogous art, Harris discloses comparing a width of the element rendered by the computing device with a width of a second textual element (Harris: par. 001, compares the widths of the text strings. If the widths of the first and second text strings are different, online word processor 135 determines that user device 160 rendered text string 343 in the desired font and that user device 160 already has the desired font (FONT2) stored locally; par. 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harris with the (Harris: pars.  0002, 0003, 0007).
Regarding claim 19, the combination of Veen and Nuzzi teaches the method of claim 14. The combination of Veen and Nuzzi further teaches comprising generating the plurality of customized unique digital fonts but does not explicitly disclose changing a character order of a base digital font to a first modified character order to generate a first customized unique digital font; and changing the character order of the base digital font to a second modified character order to generate a second customized unique digital font.
However, in an analogous art, Joshi teaches 
changing a character order of a base digital font to a first modified character order to generate a first customized unique digital font (Joshi: Col. 6, lines 55-62, FIG. 2 illustrates examples of the base font data 126, the customized font data 128, the parameter data 118(1), the content 106 , and the modified content 138. In one example, a particular base content 124 (not shown) may include the base font data 126 and the customized font data 128); and
changing the character order of the base digital font to a second modified character order to generate a second customized unique digital font (Joshi: Col. 6, line 55 -62,  FIG. 2 illustrates examples of the base font data 126, the customized font data 128, the parameter data 118(1), the content 106 and the modified content 138. In one example, a particular base content 124 (not shown) may include the base font data 126 and the customized font data 128); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi with the method and system of Venn and Nuzzi to include changing a character order of a base digital font to a first modified character order to generate a first customized unique digital font; and changing the character order of the base digital font to a second modified character order to generate a second customized unique digital font. One would have been motivated to modifying glyphs to increase readability and legibility (Joshi: Col. 1, lines 65-67).
Regarding claim 20, the combination of Veen and Nuzzi, and Engelman teaches the method of claim 19.  The combination of Veen and Nuzzi, and Engelman further discloses wherein associating the plurality of authorized digital accounts to the plurality of customized unique digital fonts comprises:
associating the first customized unique digital font with a first digital account (Veen: fig. 1, account data base (124) is associate with font server (102) which is associated data store (108); see also pars. 0010, 0017, 0023; Joshi: Col. 6, line 55 -62); and
associating the second customized unique digital font with a second digital account (Veen: fig. 1, account data base (124) is associate with font server (102) which is associated data store (108); see also pars. 0010, 0017, 0023; Joshi: Col. 6, line 55 -62.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
February 18th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439